Opinion
MORRISON, J.
Following a contested jurisdictional hearing, the juvenile court found that T.P., a minor, had possessed cocaine (Health & Saf. Code, § 11350, subd. (a)). The minor was declared a ward of the court and was committed to the Sacramento County Boys Ranch. The commitment was stayed pending his compliance with probationary conditions. The court also imposed a $50 laboratory fee pursuant to Health and Safety Code section 11372.5.
On appeal, the minor contends (1) the lack of corroboration of accomplice testimony requires reversal of the wardship order, and (2) the laboratory fee is inapplicable in juvenile court proceedings. We disagree with the minor’s first claim but agree with the second.
FACTS*
*1463DISCUSSION
I*
II
The juvenile court imposed a $50 laboratory fee pursuant to Health and Safety Code section 11372.5. This section requires imposition of a $50 fee for any individual convicted of specified offenses, including possession of cocaine. Since juveniles are not convicted of criminal offenses (Welf. & Inst. Code, § 203 [“An order adjudging a minor to be a ward of the juvenile court shall not be deemed a conviction of a crime for any purpose”]), the minor does not, as the People agree, come within the scope of section 11372.5. Hence, the order imposing the fee must be reversed.
DISPOSITION
The order of the juvenile court imposing a $50 fee pursuant to Health and Safety Code section 11372.5 is reversed. The order of the juvenile court committing the minor to the Sacramento County Boys Ranch is affirmed.
Sims, Acting P. J., and Nicholson, J., concurred.
On March 3, 2006, the opinion was modified to read as printed above. Appellant’s petition for review by the Supreme Court was denied June 21, 2006, S142355. Werdegar, J., was of the opinion that the petition should be granted.

See footnote, ante, page 1461.


See footnote, ante, page 1461.